UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22823 QAD Inc. (Exact name of Registrant as specified in its charter) Delaware 77-0105228 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Innovation Place, Santa Barbara, California 93108 (Address of principal executive offices) (805) 566-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ . Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer ☐ Accelerated filer ☑ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ . As of August 31, 2017, there were 16,003,497 shares of the Registrant’s Class A common stock outstanding and 3,213,126 shares of the Registrant’s Class B common stock outstanding. QAD INC. INDEX Page PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of July 31, 2017 and January 31, 2017 1 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Six Months Ended July 31, 2017 and 2016 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended July 31, 2017 and 2016 3 Notes to Condensed Consolidated Financial Statements 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 26 ITEM 4. Controls and Procedures 26 PART II - OTHER INFORMATION ITEM 1. Legal Proceedings 27 ITEM1A. Risk Factors 27 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 3. Defaults Upon Senior Securities 27 ITEM 4. Mine Safety Disclosure 27 ITEM 5. Other Information 27 ITEM 6 Exhibits 27 SIGNATURES 28 PART I ITEM 1 – FINANCIAL STATEMENTS QAD INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) July 31, January 31, Assets Current assets: Cash and equivalents $ $ Accounts receivable, net of allowances of $2,207 and $2,205 at July 31, 2017 and January 31, 2017, respectively Other current assets Total current assets Property and equipment, net Capitalized software costs, net Goodwill Deferred tax assets, net Other assets, net Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Current portion of long-term debt $ $ Accounts payable Deferred revenue Other current liabilities Total current liabilities Long-term debt Other liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value. Authorized 5,000,000 shares; none issued or outstanding Common stock: Class A, $0.001 par value. Authorized 71,000,000 shares; issued 16,605,215 shares at both July 31, 2017 and January 31, 2017 16 16 Class B, $0.001 par value. Authorized 4,000,000 shares; issued 3,537,380 shares at both July 31, 2017 and January 31, 2017 4 4 Additional paid-in capital Treasury stock, at cost (932,024 shares and 1,125,552 shares at July 31, 2017 and January 31, 2017, respectively) ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 1 QAD INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended July 31, July 31, 7 6 7 6 Revenue: Subscription $ License Maintenance and other Professional services Total revenue Costs of revenue: Subscription License Maintenance and other Professional services Total cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Amortization of intangibles from acquisitions Total operating expenses Operating income (loss) Other (income) expense: Interest income ) Interest expense Other (income) expense, net ) Total other (income) expense ) (Loss) income before income taxes ) ) ) Income tax expense (benefit) ) ) Net (loss) income $ ) $ $ ) $ ) Basic net (loss) income per share Class A $ ) $ $ ) $ ) Class B $ ) $ $ ) $ ) Diluted net (loss) income per share Class A $ ) $ $ ) $ ) Class B $ ) $ $ ) $ ) Net (loss) income $ ) $ $ ) $ ) Other comprehensive income, net of tax: Foreign currency translation adjustment ) Total comprehensive (loss) income $ ) $ $ ) $ ) See Accompanying Notes to Condensed Consolidated Financial Statements. 2 QAD INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended July 31, 7 6 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Loss on disposal of equipment 12 4 Provision for doubtful accounts and sales adjustments — Stock compensation expense Change in fair value of derivative instrument 3 Changes in assets and liabilities: Accounts receivable Other assets ) Accounts payable ) ) Deferred revenue ) ) Other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Capitalized software costs ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repayments of debt ) ) Tax payments related to stock awards ) ) Cash dividends paid ) ) Net cash used in financing activities ) ) Effect of exchange rates on cash and equivalents Net increase (decrease) in cash and equivalents ) Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 3 QAD INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. BASIS OF PRESENTATION AND RECENT ACCOUNTING PRONOUNCEMENTS Basis of Presentation In the opinion of management, the accompanying unaudited Condensed Consolidated Financial Statements fairly present the financial information contained therein. These statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. In management’s opinion, all necessary adjustments, consisting of normal, recurring and non-recurring adjustments, have been included in the accompanying Condensed Consolidated Financial Statements to present fairly the financial position and operating results of QAD Inc. (“QAD” or the “Company”). The Condensed Consolidated Financial Statements do not include all disclosures required by accounting principles generally accepted in the United States of America for annual financial statements and should be read in conjunction with the audited financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended January 31, 2017. The Condensed Consolidated Financial Statements include the results of the Company and its wholly owned subsidiaries. The results of operations for the three and six months ended July 31, 2017 are not necessarily indicative of the results to be expected for the year ending January 31, 2018. Recent Accounting Pronouncements With the exception of those discussed below, there have been no recent changes in accounting pronouncements issued by the Financial Accounting Standards Board (“FASB”) or adopted by the Company during thesixmonths endedJuly 31, 2017, that are of significance, or potential significance, to the Company. Accounting Standards Adopted The Company adopted ASU 2016-09 regarding ASC Topic 718, Improvements to Employee Share-Based Payment Accounting duringthe third quarter of fiscal year 2017. The adoption required the Company to reflect any adjustments as of February 1, 2016, the beginning of the annual period that includes the interim period of adoption.In addition, with the adoption of the standard, the Company was required to revise its reported quarterly results for the six months ended July 31, 2016, representing aretrospectiveadjustment to beginning accumulated deficit and to the previously reported results for the six months ended July 31, 2016. Accounting Standards Not Yet Adopted In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts withCustomers . The standard was issued to provide a single framework that replaces existing industry and transaction specific U.S. GAAP with a five-step analysis of transactions to determine when and how revenue is recognized. The accounting standard update will replace most existing revenue recognition guidance in U.S. GAAP when it becomes effective. In August 2015, the FASB issued ASU 2015-14, Revenue from Contracts with Customers (Topic 606):Deferral of the Effective Date ,to defer the effective date of ASU 2014-09 by one year. Therefore, ASU 2014-09 will become effective for the Company beginning in fiscal year 2019 and we do not plan to early adopt. The Company expects to adopt the requirements of the new standard in the first quarter of fiscal 2019, utilizing the modified retrospective method of transition. The Company anticipates this standard might have a material impact on its consolidated financial statements. The Company has assigned internal resources and has hired third party consultants to assist in the evaluation of that impact. While the assessment of all potential impacts of the standard is on-going, the Company currently believes the most significant impact relates to accounting for software license revenue. The requirement to have VSOE for undelivered elements to enable the separation of revenue for the delivered software licenses is eliminated under the new standard. In addition, removal of current limitations on contingent revenue may result in revenue being recognized earlier for some contracts. The Company expects revenue related to subscription and professional services to remain substantially unchanged and is still in the process of evaluating the impact of the new standard on these arrangements. Due to the complexity of some contracts, the actual revenue recognition treatment required under the new standard for these arrangements may be dependent on contract-specific terms and vary in some instances. The Company is also continuing to evaluate the impact of the standard on recognition of costs related to obtaining customer contracts, primarily with respect to sales commissions. The commission accounting under the new standard is significantly different than the Company's current policy of expensing commissions upfront. The new standard will require the Company to defer direct and incremental commission costs to obtainnew subscription and maintenance contracts and amortize those costs over the expected period of benefit. We are still evaluating the period of benefit but expect to be in the range of five to seven years. While the Company continues to assess the potential impacts and disclosure requirements of the new standard, the Company cannot reasonably estimate quantitative information related to the impact of the new standard on the financial statements. In February 2016, the FASB issued ASU 2016-02,
